internal_revenue_service number release date index number ------------------ ------------------------------------------------------- ---------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-128851-14 date date legend taxpayer ------------------------------------------------------- parent ----------------- llc ------------------------------------------------------ date ------------------------ date -------------------- year ------ year ------ year ------ year ------ state ---------- project -------------------------------------------------------------------------------------------------------- ---------- firm -------------------------------------- individual ------------------- dear -------------- this is in reply taxpayer’s request for permission to make a late election under sec_168 of the internal_revenue_code under authority contained in sec_301_9100-3 of the procedure and administration regulations pertaining to late regulatory elections facts taxpayer was formed on date under the laws of state and is a c_corporation for federal_income_tax purposes taxpayer is wholly owned by parent a tax-exempt_organization under sec_501 plr-128851-14 on date llc was formed for the purpose of acquiring rehabilitating owning improving financing leasing managing and operating project taxpayer represents that project is a certified_historic_structure within the meaning of sec_47 taxpayer is the managing member and tax matters partners of llc in which it has a interest in sec_5 g of llc’s operating_agreement taxpayer agreed not to allow project to be used in a manner that would cause the project to be treated as tax-exempt_use_property under sec_168 taxpayer engaged firm to prepare its form_1120 for year at all times since year the partner of firm in charge of taxpayer’s account has been individual a licensed certified_public_accountant project was placed_in_service in year due to the inadvertence of individual taxpayer did not make an election with its year return to not be treated as a tax-exempt_controlled_entity under sec_168 employees of firm continued to prepare the taxpayer’s form_1120 for year through year in year taxpayer discovered that it had not made the election under sec_168 as it intended taxpayer represents that all of its federal_income_tax returns subsequent to year have been filed consistent with a sec_168 election having been timely made applicable law sec_47 provides a rehabilitation_credit for qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 states that any expenditure in connection with the rehabilitation of a building which is allocable to the portion of such property which is tax-exempt_use_property as defined in sec_168 is not included in qualified_rehabilitation_expenditures sec_168 defines tax-exempt_use_property under sec_168 property may be tax-exempt_use_property if it is held by a tax-exempt_entity in a partnership that has tax- exempt and non tax-exempt partners and if the partnership_allocations are not qualified allocations as defined by sec_168 sec_168 states that a tax-exempt_controlled_entity is treated as a tax- exempt entity unless under sec_168 the tax exempt controlled_entity makes an election not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_168 describes a tax-exempt_controlled_entity as any corporation which would not otherwise be considered a tax-exempt_entity where or more of the stock is owned by one or more tax-exempt entities plr-128851-14 sec_301_9100-1 of the regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t requires an election under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective thus the sec_168 election is a regulatory election section sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-3 provides that requests for extension of time for regulatory elections will be granted when the taxpayer provides evidence establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the internal_revenue_service irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 states that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting the relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interest of plr-128851-14 the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are close by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis because parent a tax-exempt_entity owns more than percent in value of the economic interests in taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 taxpayer represents that it intended to timely make the sec_168 election and that the failure to properly make the election timely was due to inadvertence of individual based on this representation we conclude that taxpayer acted reasonably and in good_faith within the meaning of sec_301_9100-3 furthermore taxpayer represents that it has consistently filed its federal_income_tax returns as if the election had been timely made and that no relevant facts have changed since the due_date for the election that make the election more advantageous for the taxpayer based on this representation we conclude that taxpayer is not using hindsight in requesting permission to make a late election finally although the period of limitations under sec_6501 for taxpayer’s year return is closed we conclude that the interests of the government will not be prejudiced by the granting of relief because as stated above taxpayer represents that it has consistently filed its federal_income_tax returns after year as if the election had been timely made accordingly we conclude that the requirements for relief under sec_301_9100-3 are satisfied taxpayer is treated as if it made the sec_168 election with the return it filed for year provided that taxpayer attaches a copy of this letter to the next return it files if taxpayer files electronically it may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling in addition the letter_ruling or statement should be attached for all subsequent returns and amended returns for all taxable years to which this ruling is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-128851-14 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffrey t rodrick senior technician reviewer branch office of associate chief_counsel income_tax accounting
